Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 18 May 1817
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					My Dear Madam
					London 18th. May 1817
				
				As we are on the point of departure and much engaged I can only write to mention that we are all well and very desirous of soon meeting you in Boston. The remainder of the time that we shall stay in this Country will be very unpleasant as we are harrassed to death in procuring furniture and such articles as may be useful to us in America according to the advice which you gave us in a Letter some time ago the great expence attending it however has almost induced Mr. A to believe that we could have done better in America—of this I cannot be a judge but as every thing is very low here at present and when we made our purchases we expected to return in a public Ship which would have rendered it much less expensive—My health is very bad and I expect to suffer much on the voyage as I can by no means bear fatigue as I used to do.Present my best love to the President and family and believe me yours with much affection—
				
					L C Adams
				
				
			